In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00345-CV


                            SCOTT MARTIN, APPELLANT

                                            V.

                        POTTER COUNTY, ET AL, APPELLEES

                          On Appeal from the 320th District Court
                                   Potter County, Texas
              Trial Court No. 20,354-D, Honorable Don R. Emerson, Presiding

                                   October 20, 2015

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


       Appellant, Scott Martin, filed a notice of appeal but did not pay the filing fee or

offer proof of indigence. See TEX. R. APP. P. 5; 20.1. By letter of September 23, 2015,

we directed Mr. Martin to pay the filing fee or file the required documents establishing

indigence, by October 5. The letter further notified Mr. Martin that his appeal would be

subject to dismissal without further notice should he fail to comply. See TEX. R. APP. P.

42.3(c).
      Mr. Martin has made no response to our September 23 letter. Accordingly, the

appeal is dismissed because of Mr. Martin’s failure to comply with a requirement of the

Rules of Appellate Procedure and an order of the Court. TEX. R. APP. P. 42.3(c).




                                               James T. Campbell
                                                   Justice


Do not publish.




                                           2